DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/15/2021.
Claims 5-10 are being examined on the merits.

Claim Objections
Claims 5-10 are objected to because of the following informalities:  Claim 5 depends from a withdrawn claim.  Amending claim 5 to remove its dependency from a withdrawn claim would be remedial.  Claims 6 and 7 depend from 5 and claims 8 through 10 depend upon 7 which also depends from 5, all of which depend upon claim 1, a withdrawn claim.  The applicant should amend the claims to depend upon a claim that is not withdrawn.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation “the sieving mesh” in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 does not require a sieving mesh and thus the first time a sieving mesh is referenced is claim 6. The claim thus lacks antecedent basis and is indefinite because it is not clear to which sieving mesh the claim refers to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (KR20160040213A). The applied reference has a common inventor with the instant application. . 

Wang’s general disclosure is to a pharmaceutical preparation made of chlorogenic acid and spore oil (see abstract).
Wang teaches an aqueous solution for preparing the Ganoderma spore (see Ganoderma spore oil Enclosure Study Process) and teaches “Ganoderma spore oil is an oil-type liposome obtained by drying the spores and extracting it by physical method after the breaking wall” (see Description, page 2) and teaches that the liquid drug is powder to protect the easily oxidizable natural product (see abstract). Wang also teaches wherein sorbitol may be utilized as a filler (see claim 10) and teaches povidone K30 being used as an adhesive in a working example for tablet formation through a screening process (see Tablet prescription screening and process study). Wang teaches “that the raw material of this product contains a relatively large amount of extract, has low fluidity and must be tableted after granulation” (see example 1) and further teaches screening and teaches where “hydroxypropylcellulose is used as a disintegrant, shortening the granulation temperature, lowering the drying temperature, shortening the drying time, and achieving the fast disintegration rate” (see tablet prescription screening and process research, page 4).
Wang also teaches the mesh sieving: “the auxiliary materials were weighed and passed through a 60 mesh sieve, uniformly mixed, prepared in a 85% ethanol solution of 10% povidone K30, serialized, and granulated with a 20 mesh sieve to examine appearance, dosage and hardness” (see Tablet prescription screening and process study, page 4).

 However it would have been obvious to a person having ordinary skill in the art at the effective filling date to optimize the mixing times and to try different sieving mesh sizes because it is routine and conventional to optimize these different parameters to arrive at the instant invention. Wang also does not explicitly teach the use of sorbitol in a working example however Wang lists sorbitol among only 6 fillers and it would be obvious to a person having ordinary skill in the art to try any one filler, including sorbitol, in the tableting process as these are known fillers in the art. 
 There would have been a reasonable expectation of success in doing so because the steps to tableting Ganoderma lucidum spore powder is well documented and trying different ranges for known parameters or fillers which are already exemplified is prima facie obvious.

Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious over Wang (KR20160040213A) as applied to claims 5-6 above, and further in view of Ying (CN103550264A).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Wang teaches the tableting of an aqueous extract of broken wall Ganoderma lucidum spore, through screening, granulating, and drying as previously explained, however does not teach wherein the aqueous extract is water.

Ying teaches using pure water to extract the Gandoderam lucidum (see abstract or claim 1) and teaches concentrating under reduced pressure (see step 6, page 2) and pulverizing and drying (see step 7, page 2) to preferably make a tablet or capsule (see right after step 7, page 2).
Ying also teaches wherein the water extracting is in a ratio of 1:8-1:15 weight portion of water and wherein the temperature is at 20 ℃-50 ℃, and extraction is carried out 2-4 time, each 10-60 minute (see step 2, page 2). Ying also teaches vacuum cold drying with a microwave at 40℃-50 ℃ (see step 6 and 7, page 2). 
Although Ying does not specifically teach the specific degree of concentration and the temperature range for drying is slightly lower than claimed in the instant invention it would be obvious to a person having ordinary skill in the art at the effective filing date to optimize the temperature or pressure ranges for the drying step as these are routine and conventional steps in the prior art. Ying also does not specifically teach changing the temperature ranges for the different water extractions however, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Varying the temperature ranges of an extraction method is not considered to be inventive unless the temperature is 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to utilize water as the extraction solution as taught by Ying for the extracting method taught by Wang as both are aqueous extract solutions and furthermore to optimize the temperature and pressure ranges to meet the claimed limitations of the instant invention because those are optimizable parameters. There is no evidence to show that these adjusted parameters are critical for any unexpected results. There would be a reasonable expectation of success in arriving at the instant invention because these steps are explained in the prior art and optimization is routine and conventional.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655              


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655